         Case 19-32825 Document 53 Filed in TXSB on 02/18/20 Page 1 of 1




                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS
                                  HOUSTON DIVISION                                         ENTERED
                                                                                           02/18/2020
IN RE:                              §
HL BUILDERS, LLC; aka CD HOMES, LLC §                  CASE NO: 19-32825
       Target Debtor                §
                                    §                  CHAPTER 11

                                           JUDGMENT

        Pending before the Court is an involuntary petition filed on May 20, 2019 by HOUTEX
Builders, LLC, 2203 Looscan Lane, LLC, and 415 Shadywood, LLC, (collectively, “Petitioning
Creditors”) against HL Builders, LLC, formally known as CD Homes, LLC.1 The involuntary
petition was subsequently amended on July 11, 2019, and is currently the live pleading before
the Court (“Amended Involuntary Petition”).2 This Court conducted a trial over three days
commencing July 16, 2019, and concluding on August 20, 2019. For the reasons stated in the
accompanying Memorandum Opinion it is therefore:

        ORDERED that

            1. The Amended Involuntary Petition is DISMISSED;3

            2. HL Builders, LLC’s counsel is invited to file an application for reasonable and
               necessary attorney’s fees and costs within thirty (30) days of the entry of this
               Judgment;

            3. Damages pursuant to 11 U.S.C. § 303(i)(2) are DENIED;

            4. Petitioning Creditors’ Emergency Motion for Joint Administration of Cases is
               DENIED as MOOT;4

            5. Petitioning Creditors’ Emergency Motion to Appoint a Chapter 11 Trustee is
               DENIED as MOOT;5 and

            6. This is a final judgment.

        SIGNED 02/18/2020.
                                                ___________________________________
                                                        Eduardo V. Rodriguez
                                                     United States Bankruptcy Judge

1
  ECF No. 1.
2
  ECF No. 23.
3
  Id.
4
  ECF No. 2.
5
  ECF No. 3.
1/1
